Citation Nr: 1738763	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  11-16 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service for chronic sleep apnea.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Saindon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to January 1980 and from February 2003 to June 2004.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified before the undersigned Veterans Law Judge at a travel Board hearing in June 2014.  The transcript is of record.

The Board previously remanded this matter in August 2016 for further development.  The matter returned to the Board, and the Board requested a VHA opinion in May 2017.  An opinion was returned in September 2017.  The matter is now ready for adjudication.


FINDING OF FACT

It is as likely as not that the Veteran's obstructive sleep apnea had its onset during active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for obstructive sleep apnea have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the Veteran shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

The Veteran has been diagnosed with obstructive sleep apnea.  This satisfies Shedden element (1).  Service treatment records were negative for complaints, treatment, or diagnosis of sleep apnea.  There was also no evidence of a sleep apnea diagnosis until several year post-service.  However, statements dated in March 2012 from fellow service members recalled/observed  the Veteran having shortness of breath while sleeping as well as severe snoring.  Based on these statements, which accepted as credible, a specialist opinion was obtained.  

In a September 2017 VHA opinion, a VA doctor specializing in pulmonary and sleep medicine opined that the Veteran's current sleep apnea could very likely have had its onset during the 2003 active service at a low level.  The doctor noted that the Veteran's sleep apnea had likely worsened since service, but that it was at least as likely as not that it onset during service and has continued to this day.  This satisfies Shedden elements (2) and (3).

The record includes negative VA opinions.  Those opinions are no more probative than the above referenced VHA opinion.  Thus, as the evidence is at least in equipoise, and because of the favorable outcome of the decision, the opinions need not be discussed.

As the three Shedden elements have been satisfied, entitlement to service connection is warranted.


ORDER

Entitlement to service connection for obstructive sleep apnea is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


